DETAILED ACTION
This action is responsive to the Application filed on 3 October 2018. Claims 1-36 are pending in the case. Claims 1, 4, 7, 17, 27, and 32 are the independent claims. 
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
In particular, the instant application is a continuation of application serial no. 14/555,834 filed 28 November 2014 (now US Patent No. 10,102,763).
Examiner Notes
While the claims of the instant application are drawn to two distinct groups of inventions (Group 1: Claims 1-3, 4-6, 7-16, and 17-26: modifying content for color-blind users who need to view the content; Group 2: Claims 27-31 and 32-36: making recommendations during content creation to enable a color-blind user to view the content) which are independent; the groups are classified in similar areas. As there is no clear search burden on Examiner to identify art which is relevant to the two inventions, no restriction requirement has been made between inventions.
As the instant application has multiply-dependent claims, the rejections below rely on the numbering guidance in MPEP § 608.01(n) for making references to dependent claims:
(A) When identifying a singular dependent claim which does not include a reference to a multiple dependent claim, either directly or indirectly, reference should be made only to the number of the dependent claim. 
(B) When identifying the embodiments included within a multiple dependent claim, or a singular dependent claim which includes a reference to a multiple dependent claim, either directly or indirectly, each embodiment should be identified by using the number of the claims involved, starting with the highest, to the extent necessary to specifically identify each embodiment. 
(C) When all embodiments included within a multiple dependent claim or a singular dependent claim which includes a reference to a multiple dependent claim, either directly or indirectly, are subject to a common rejection, objection, or requirement, reference may be made only to the number of the dependent claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 810. 812, 814 in FIG 8 (see disclosure originally filed [0127]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution. The following are suggestions made merely to improve the clarity of the application, but are not required:
Add “now US Patent No. 10,102,763” to [0001]
Add “Returning to FIG 3,” to [0094] and [0114].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,102,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen in the table below, all the elements recited in the pending claims are anticipated by the patented claims.
Pending claims
Patented claims
1. A computer-implemented method for modifying one or more contents of an electronic learning system for a user impaired by a colour vision deficiency, the method comprising: 

generating a vision profile for the user, the vision profile indicating at least a type of the colour vision deficiency; 

identifying, from the one or more contents, a content to be modified, the content including at least two portions formed of a first colour and a second colour, respectively, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the colour vision deficiency; 

identifying a content transformation to be applied to the content based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the colour vision deficiency impairing the user; and 

applying the content transformation to the content.
1. A computer-implemented method for modifying one or more contents of an electronic learning system for a user
impaired by a colour vision deficiency, the method comprising:

generating… a vision profile for the user, the vision profile indicating at least a type of the colour vision deficiency;

identifying… from the one or more contents, a content to be modified, the content including at least two portions formed of a first colour and a second
colour, respectively, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the colour vision deficiency, …;

identifying… a content transformation to be applied to the content based on the vision profile, the content transformation including one or more adjustments
of the content to accommodate the colour vision deficiency impairing the user; and 

applying… the content transformation to the content.
2. The method of claim 1, wherein identifying the content transformation to be applied to the content based on the vision profile comprises: determining, from the vision profile, a severity level of the colour vision deficiency; and identifying the one or more adjustments based on the severity level.
2. The method of claim 1, wherein identifying the content transformation to be applied to the content based on the
vision profile comprises: determining, from the vision profile, a severity level of the colour vision deficiency; and
identifying the one or more adjustments based on the severity level.
3. The method of any one of claims 1 and 2, wherein the one or more adjustments comprises one of (i) changing the first colour to a different colour, (ii) replacing the first colour with a pattern, and (iii) modifying the content.
3. The method of claim 1, wherein the one or more adjustments comprises one of (i) changing the first colour to a different colour, (ii) replacing the first colour with a pattern, and (iii) modifying the content.
Claims 4-6 are the system claims for methods 1-3
Claims 4-6 are the system claims for methods 1-3
7. A computer-implemented method for modifying one or more contents of an electronic learning system for a user, the method comprising: 

generating a vision profile for the user, the vision profile indicating at least a vision deficiency impairing the user; 



identifying a content transformation to be applied to a content of the one or more contents based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the vision deficiency impairing the user; and 

applying the content transformation to the content.
7. A computer-implemented method for modifying one or more contents of an electronic learning system for a user, the
method comprising: 


generating… a vision profile for the user, the vision profile indicating at least a vision deficiency impairing the user;

…

identifying… a content transformation to be applied to a content of the one or more contents based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the vision deficiency impairing the user; and 

applying… the content transformation to the content.
8. The method of claim 7, wherein generating the vision profile for the user comprises: providing, via a display, a vision test to the user; and creating the vision profile based substantially on results of the vision test.
8. The method of claim 7, wherein generating the vision profile for the user comprises: providing, via a display, a vision test to the user; and creating the vision profile based substantially on results of the vision test.
9. The method of claim 8, wherein the vision test comprises at least one or more of a version of an Ishihara test and a version of a Farnsworth Lantern test.
9. The method of claim 8, wherein the vision test comprises at least one or more of a version of an Ishihara test and
a version of a Farnsworth Lantern test.
10. The method of any one of claims 7 to 9, wherein identifying the content transformation to be applied to the content of the one or more contents based on the vision profile comprises: determining, from the vision profile, the vision deficiency includes a colour vision deficiency; and in response to determining the vision deficiency includes the colour vision deficiency, indicating the content transformation includes one of (i) changing at least one colour of the content to a different colour, (ii) replacing the at least one colour of the content with a pattern, and (iii) modifying the content.
10. The method of claim 7, wherein identifying the content transformation to be applied to the content of the one
or more contents based on the vision profile comprises: determining, from the vision profile, the vision deficiency
includes a colour vision deficiency; and
in response to determining the vision deficiency includes the colour vision deficiency, indicating the content 
transformation includes one of (i) changing at least one colour of the content to a different colour, (ii) replacing
the at least one colour of the content with a pattern, and (iii) modifying the content.
11. The method of claim 10, further comprises: identifying, from the one or more contents, the content to be modified, the content including two neighbouring portions, each portion of the two neighbouring portions being associated with a respective first and second colour, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the vision deficiency.
11. The method of claim 10, further comprises: identifying … from the one or more contents the content to be modified, the content including two neighboring portions, each portion of the two neighboring portions being associated with a respective first and second colour, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the vision deficiency.
12. The method of claim 11 further comprises: identifying a set of colours distinguishable by the user despite the vision deficiency; and changing the first colour to a colour from the set of colours, the colour being different from the second colour.
12. The method of claim 11 further comprises: identifying … a set of colours distinguishable by the user despite the vision deficiency; and changing, …, the first colour to a colour from the set of colours, the colour being different from
the second colour.
13. The method of claim 11 further comprises replacing the first colour with a pattern.
13. The method of claim 11 further comprises replacing the first colour with a pattern.
14. The method of claim 10 further comprises: determining, from the vision profile, a severity level of the vision deficiency.
14. The method of claim 10 further comprises: determining… from the vision profile, a seventy level of the vision deficiency.
15. The method of claim 14, wherein the severity level is selected from one of slightly deficient, moderately deficient, strongly deficient and absolutely deficient.
15. The method of claim 14, wherein the severity level is selected from one of slightly deficient, moderately deficient,
strongly deficient and absolutely deficient.
16. The method of claim 15, further comprises: in response to determining the severity level is absolutely deficient, indicating the content transformation includes replacing at least one colour of the content with a pattern.
16. The method of claim 15, further comprises: in response to determining the severity level is absolutely deficient, indicating, by a processor, the content transformation includes replacing at least one colour of the content with a pattern.
Claims 17-26 are the system claims for methods of 7-16, where the steps are performed by a processor
The operations in the methods of claims 7-16 are performed “by a processor” as a computer-implemented method.


Claim Objections
Claims 31 and 36 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 17, 19-26, and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se, which is not one of the four statutory categories (processes, machines, manufactures and compositions of matter), as explained below.
Regarding claim 4, the claim recites A system for modifying one or more electronic contents for a user impaired by a colour vision deficiency,… the system comprising a processor configured to:… The instant application makes clear that the system and/or the processor may be hardware, software, or both (see e.g. [0020] systems… implemented in hardware or software, or a combination of both; see also [0058], see also [0071] the system processor 210; the interface component 220, the local storage component 230 and the transformation component 240 may be implemented using software, hardware or a combination of both software and hardware).
Regarding dependent claims 5-6, these dependent claims do not cure the deficiency of parent claim 4.
Regarding claim 17, the claim recites A system for modifying one or more electronic contents for a user,… the system comprising a processor configured to: … and is rejected under similar rationale to claim 4.
Regarding dependent claims 19-26, these dependent claims do not cure the deficiency of parent claim.
Regarding claim 32, the claim recites A system for assessing content for an electronic learning system, the system comprising: an interface module for receiving content data from a content creator… and a processor in electronic communication with the interface module, the processor being configured to:… and is rejected under similar rationale to claim 4.
Regarding dependent claims 33-35
Applicant may overcome the above rejection by explicitly reciting a “hardware processor” as supported by the instant application.
Claims 1-30 and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III)) without significantly more. Relying on the eligibility analysis flowchart in MPEP § 2106.04:
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): Yes, because:
Claims 1-3, 7-16, and 27-30 are processes (method claims).
Claims 4-6, 17-16, and 32-35 are machines (system claims, under the assumption Applicant cures the above rejection)
Step 2a Prong One (Does the claim recite an abstract idea?): Yes, because:
Claim 1 recites generating a vision profile for the user, the vision profile indicating at least a type of the colour vision deficiency; identifying, from the one or more contents, a content to be modified, the content including at least two portions formed of a first colour and a second colour, respectively, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the colour vision deficiency; identifying a content transformation to be applied to the content based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the colour vision deficiency impairing the user; and applying the content transformation to the content. Each of these operations may be performed in a human mind, for example, by asking the user if they are able to distinguish the colors in an image, and if the user indicates they are color blind, manually modifying the colors in the image.
For dependent claims 2-3, in addition to the abstract idea of claim 1:
Claim 2 recites wherein identifying the content transformation to be applied to the content based on the vision profile comprises: determining, from the vision profile, a severity level of the colour vision deficiency; and identifying the one or more adjustments based on the severity level (the user indicates they are severely color-blind, so more contrast is needed).
Claim 3 recites wherein the one or more adjustments comprises one of (i) changing the first colour to a different colour, (ii) replacing the first colour with a pattern, and (iii) modifying the content (human mind can select which adjustment to make)
Claims 4-6 recite similar limitations to claims 1-3 above.
Claim 7 recites generating a vision profile for the user, the vision profile indicating at least a vision deficiency impairing the user; identifying a content transformation to be applied to a content of the one or more contents based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the vision deficiency impairing the user; and applying the content transformation to the content (analyzed similarly to claim 1).
For dependent claims 8-16, in addition to the abstract idea of claim 7:
Claim 8 recites providing… a vision test to the user; and creating the vision profile based substantially on results of the vision test (human mind can administer a vision test and obtain results).
Claim 9 recites wherein the vision test comprises at least one or more of a version of an Ishihara test and a version of a Farnsworth Lantern test (human mind can administer a known vision test).
Claim 10 recites wherein identifying the content transformation to be applied to the content of the one or more contents based on the vision profile comprises: determining, from the vision profile, the vision deficiency includes a colour vision deficiency; and in response to determining the vision deficiency includes the colour vision deficiency, indicating the content transformation includes one of (i) changing at least one colour of the content to a different colour, (ii) replacing the at least one colour of the content with a pattern, and (iii) modifying the content (analyzed similarly to claims 1 and 3 above).
Claim 11 recites identifying, from the one or more contents, the content to be modified, the content including two neighbouring portions, each portion of the two neighbouring portions being associated with a respective first and second colour, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the vision deficiency (human mind can look at the content and visually identify the distinctions).
Claim 12 recites identifying a set of colours distinguishable by the user despite the vision deficiency; and changing the first colour to a colour from the set of colours, the colour being different from the second colour (human mind can select a color and change a color).
Claim 13 recites replacing the first colour with a pattern (see claim 3 above).
Claims 14-16 recite determining, from the vision profile, a severity level of the vision deficiency; wherein the severity level is selected from one of slightly deficient, moderately deficient, strongly deficient and absolutely deficient; in response to determining the severity level is absolutely deficient, indicating the content transformation includes replacing at least one colour of the content with a pattern (see claims 2, 3 above).
	Claims 17-26 recite similar limitations to claims 7-16 above.
Claim 27 recites receiving content data from a content creator, the content data being used to generate the content; determining whether the content is deficient, the content being deficient when at least two portions of the content are formed of a first colour and a second colour, respectively, the first colour being different from the second colour but, to an individual impaired by a colour vision deficiency, the first colour being at least partially indistinguishable from the second colour; and in response to determining the content is deficient, advising the content creator of the deficient content. These limitations may also be performed by a human mind (for example a supervisor looking over the content creator’s shoulder who points out that their color scheme will not work for users who are color blind).
For dependent claims 28-30, in addition to the abstract idea of claim 17:
Claim 28 recites wherein advising the content creator of the deficient content comprises: providing a replacement content for the deficient content, the replacement content being formed of one or more colours distinguishable by the individual impaired by the colour vision deficiency (supervisor provides a better example)
Claim 29 recites wherein the replacement content is selected from one of an alternative content and a modified content (supervisor provides a better example such as use this color instead or use this image).
Claim 30 recites wherein advising the content creator of the deficient content comprises: providing a version of the content, the version of the content representing how the content is perceived by the individual impaired by the colour vision deficiency (supervisor can explain (provide) example of how bad content can appear).
Claims 32-35 recite similar limitations to claims 27-30 above.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No, because:
Claim 1 recites an additional element in the preamble (…contents of an electronic learning system…) related to the intended use of the method and no other additional elements. Dependent claims 2-3 do not recite any additional elements.
Claim 4 recites an additional element in the preamble (…contents provided by an electronic learning system…) related to the intended use of the system and a processor. Dependent claims 5-6 do not recite any additional elements.
Claim 7 recites an additional element in the preamble related to the intended use of the method (…contents of an electronic learning system…) and no other additional elements. Dependent claim 8 recites …via a display… . Dependent claims 9-16 recite no other additional elements.
Claim 17 recites an additional element in the preamble (…contents provided by an electronic learning system…) related to the intended use of the system and a processor. Dependent claim 18 recites …a display in electronic communication with the processor…. Dependent claims 19-26 recite no other additional elements.
Claim 27 recites an additional element in the preamble (for assessing content for an electronic learning system…) related to the intended use of the method and no other additional elements. Dependent claims 28-30 recite no additional elements.
Claim 31 recites an additional element in the preamble (for assessing content for an electronic learning system…) related to the intended use of the system and a processor. Dependent claims 32-35 recite no additional elements.
The additional elements related to the preamble (intended use) do not integrate the judicial exception into a practical application because these elements have a nominal or insignificant relationship to the elements of the abstract idea and are at best representative of a potential field of use.
The additional elements “a processor” and “a display” are merely generic computer components which are configured to perform the abstract idea (e.g. adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))).
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception?): No, because:
Relying on the same identification of additional elements in step 2a prong 2 and similar analysis, none of the additional elements amount to significantly more than the judicial exception, as they are either a field of use which has an insignificant relationship with the recited abstract idea and/or are mere instructions to implement the abstract idea with a generic computer.
Accordingly, claims 1-30 and 32-35, when considered as a whole, do not amount to significantly more than the exception itself (there is no inventive concept in the claims) (Step 2B: NO) and thus are not eligible, warranting a rejection for lack of subject matter eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-15, 17-22. and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRULLE-DREWS et al. (Pub. No.: US 2006/0061586 A1, cited against parent claims).
Regarding claim 1, BRULLE-DREWS teaches the computer-implemented method for modifying one or more contents of an electronic learning system for a user impaired by a colour vision deficiency (see e.g. [0010] the color display system may be configured to modify at least one parameter of the display's color scheme in response to a user's color vision deficiency information; the element “of an electronic learning system” is interpreted as intended use lacking any patentable weight upon the performance of the method as it is not otherwise referred to in the body of the claims; ; note also examples of displayed information in [0029] which are the “contents” to be displayed), the method comprising: 
generating a vision profile for the user, the vision profile indicating at least a type of the colour vision deficiency (see e.g. [0030] user may select deficiency type (normal, bichromatic, and color-blind vision) which would be representative of severity (none, two-color deficiency, complete color blindness) [0031] information used for color correction option [0032] user’s vision could be tested and [0035] deficiency established; [0036] deficiency information is stored for future use); 
identifying, from the one or more contents, a content to be modified, the content including at least two portions formed of a first colour and a second colour, respectively, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the colour vision deficiency (see e.g. [0035] If a color vision deficiency is established, then the controller 106 may analyze the color vision deficiency with respect to the colors that would be displayed to users with normal color vision... ,[0035] the controller 106 may identify portions of the information on the color display device 102 where colors that the user cannot distinguish are close to or next to each other. Brulle-Drews teaches identifying portions (plurality reads on "at least 2" requirement) of the information (reads on content) where colors (again at least 2 distinct colors) may be indistinguishable); 
identifying a content transformation to be applied to the content based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the colour vision deficiency impairing the user (see [0035] The controller 106 may then automatically adjust the parameters of a color scheme for the color display device 102 to remove color combinations that the user cannot distinguish between ... in addition ... The displayed colors may then be adjusted so that colors that the user cannot distinguish do not appear next to each other on the color display device 102. If it is not possible to display the information using colors that the user can differentiate between, then the information may be displayed in monochrome. Color/monochrome transformation is identified according to stored profile); and 
applying the content transformation to the content (see e.g. [0035] …automatically adjust…).
Regarding dependent claim 2, incorporating the rejection of claim 1, BRULLE-DREWS further teaches wherein identifying the content transformation to be applied to the content based on the vision profile comprises: determining, from the vision profile, a severity level of the colour vision deficiency and identifying the one or more adjustments based on the severity level (deficiency [0030] could be bichromatic or color-blind; Under a bi-chromatic setting, display colors may be adapted to a color scheme suitable for a vision deficiency in two colors, e.g. a red/green deficiency. With a complete color blindness setting, the color display device 102 may be switched to a monochrome color scheme. The monochrome color scheme may be in a grey scale or in shades of another selected color).
Regarding dependent claim 3, incorporating the rejection of either claim 1 or claim 2, BRULLE-DREWS further teaches wherein the one or more adjustments comprises one of (i) changing the first colour to a different colour, (ii) replacing the first colour with a pattern, and (iii) modifying the content (recited in the alternative, thus only one must be shown in the art; see at least [0030] and [0035]).
Regarding claims 4-6, BRULLE-DREWS similarly teaches the system for modifying one or more electronic contents for a user impaired by a colour vision deficiency, the one more contents provided by an electronic learning system” (interpreted as intended use lacking any patentable weight upon the performance by the system as it is not otherwise referred to in the body of the claims) the system comprising a processor (see e.g. [0041] the color display system 100 may be implemented completely in software that would be executed within a processor or plurality of processors in a networked environment) configured to perform operations analogous to those of claims 1-3, thus similarly rejected.
Regarding claim 7, BRULLE-DREWS teaches the computer-implemented method for modifying one or more contents of an electronic learning system for a user (see e.g. [0010] the color display system may be configured to modify at least one parameter of the display's color scheme in response to a user's color vision deficiency information; the element “of an electronic learning system” is interpreted as intended use lacking any patentable weight upon the performance of the method as it is not otherwise referred to in the body of the claims; note also examples of displayed information in [0029] which are the “contents” to be displayed), the method comprising: 
generating a vision profile for the user, the vision profile indicating at least a vision deficiency impairing the user (see e.g. [0030] user may select deficiency type (normal, bichromatic, and color-blind vision) which would be representative of severity (none, two-color deficiency, complete color blindness) [0031] information used for color correction option [0032] user’s vision could be tested; [0035] once deficiency established transformation is made and [0036] deficiency information is stored for future use); 
identifying a content transformation to be applied to a content of the one or more contents based on the vision profile, the content transformation including one or more adjustments of the content to accommodate the vision deficiency impairing the user (see [0030] for types of transformations which could be made based on the type of vision deficiency which is part of user’s profile; see [0035] for analyzing the vision deficiency and making the transformation); and 
applying the content transformation to the content (see e.g. [0035] …automatically adjust…).
Regarding dependent claim 8, incorporating the rejection of claim 7, BRULLE-DREWS further teaches wherein generating the vision profile for the user comprises: providing, via a display, a vision test to the user; and creating the vision profile based substantially on results of the vision test (see e.g. [0032] user’s vision could be tested, using a sequence of test images [0033] or suitable known automated diagnosis technique such as the Ishihara or Velhagen pseudoisochromatic tests may be utilized to diagnose color vision deficiencies).
Regarding dependent claim 9, incorporating the rejection of claim 8, BRULLE-DREWS further teaches wherein the vision test comprises at least one or more of a version of an Ishihara test and a version of a Farnsworth Lantern test (recited in the alternative, thus only one must be shown in the art; see e.g. [0033] suitable known automated diagnosis technique such as the Ishihara …tests).
Regarding dependent claim 10, incorporating the rejection of claim 7, or claim 8 or claim 9, BRULLE-DREWS further teaches wherein identifying the content transformation to be applied to the content of the one or more contents based on the vision profile comprises: 
determining, from the vision profile, the vision deficiency includes a colour vision deficiency (see e.g. [0035] deficiency established, analyze deficiency where deficiency could be for example [0030] two-color deficiency, complete color blindness); and 
in response to determining the vision deficiency includes the colour vision deficiency, indicating the content transformation includes one of (i) changing at least one colour of the content to a different colour, (ii) replacing the at least one colour of the content with a pattern, and (iii) modifying the content (recited in the alternative, only one must be shown in the art; see e.g. [0035] The controller 106 may then automatically adjust the parameters of a color scheme for the color display device 102 to remove color combinations that the user cannot distinguish between; alternatively transform to monochrome).
Regarding dependent claim 11, incorporating the rejection(s) of claim 10, BRULLE-DREWS further teaches identifying, from the one or more contents, the content to be modified, the content including two neighbouring portions, each portion of the two neighbouring portions being associated with a respective first and second colour, the first colour being different from the second colour but the first colour being at least partially indistinguishable from the second colour by the user due to the vision deficiency (see e.g. [0035] remove color combinations that theuser cannot distinguish between … may identify portions of the information on the color display device 102 where colors that the user cannot distinguish are close to or next to each other. The displayed colors may then be adjusted so that colors that the user cannot distinguish do not appear next to each other on the color display device 102; If it is not possible to display the information using colors that the user can differentiate between, then the information may be displayed in monochrome.).
Regarding dependent claim 12, incorporating the rejection(s) of claim 11, BRULLE-DREWS further teaches identifying a set of colours distinguishable by the user despite the vision deficiency; and changing the first colour to a colour from the set of colours, the colour being different from the second colour (see e.g. [0030] Under a bi-chromatic setting, display colors may be adapted to a color scheme suitable for a vision deficiency in two colors, e.g. a red/green deficiency. With a complete color blindness setting, the color display device 102 may be switched to a monochrome color scheme. The monochrome color scheme may be in a grey scale or in shades of another selected color; thus teaching colors which are distinguishable (e.g. other than red/green; no colors at all) selecting a suitable color to switch to; [0035] tries to display information using colors that the user can differentiate between).
Regarding dependent claim 14, incorporating the rejection(s) of claim 10, BRULLE-DREWS further teaches determining, from the vision profile, a severity level of the vision deficiency (see e.g. [0030] none, bichromatic (two color deficiency), complete color blindness (unable to see any color at all)).
Regarding dependent claim 15, incorporating the rejection(s) of claim 14, BRULLE-DREWS further teaches wherein the severity level is selected from one of slightly deficient, moderately deficient, strongly deficient and absolutely deficient (recited in the alternative, thus only one must be shown in the art; interpreting “complete color blindness” as analogous to “absolutely deficient” and interpreting “bichromatic” as analogous to some other level of deficiency).
Regarding claims 17-22 and 24-25, BRULLE-DREWS similarly teaches the system for modifying one or more electronic contents for a user, the one more contents provided by an electronic learning system” (interpreted as intended use lacking any patentable weight upon the performance by the system as it is not otherwise referred to in the body of the claims) the system comprising a processor (see e.g. [0041] the color display system 100 may be implemented completely in software that would be executed within a processor or plurality of processors in a networked environment) configured to perform operations analogous to those of claims 7-12 and 14-15, thus similarly rejected.
Claims 27 and 32 are rejected under 35 USC 102(a)(1) as anticipated by KUO (Pub. No.: US 2009/0263016 A1).
Regarding claim 27, KUO teaches the computer-implemented method for assessing content ((abstract) method and apparatus to analyze color contrast) for an electronic learning system (intended field of use which is not further recited in the claim), the method comprising (see e.g. FIGs 4 and 6; note representative user interface in FIG 14 for providing advice; FIG 1 before change, FIG 2 after a change; note also provides the suggestion color change using a GUI such as is shown in FIGs 19-20 within a design application): 
receiving content data from a content creator ((402) access data associated with a visual representation including text), the content data being used to generate the content (e.g. FIG 1); 
determining whether the content is deficient (e.g. (408) calculate a color contrast value based on first and second areas; (604) compare each color contrast value to a reference color contrast value), the content being deficient when at least two portions of the content are formed of a first colour and a second colour, respectively (e.g. colors which have been (406) extracted from a first area and a second area), the first colour being different from the second colour but, to an individual impaired by a colour vision deficiency, the first colour being at least partially indistinguishable from the second colour (e.g. [0027] the ease at which the text 106 can be read is dependent upon a color contrast between a color(s) selected for the text 106 and a color( s) selected for the background area 108. In certain circumstances where the color contrast between the text 106 and the background area 108 is insufficient, a user with a visual impairment may have difficulty in reading the text 106); and 
in response to determining the content is deficient, advising the content creator of the deficient content (e.g. FIG 6 (606) selectively provide a user notification based on the comparison; FIG 14 [0057] When the color contrast between the text 106 and the background area 108 does not meet a reference color contrast value, the dialogue box 1402 provides a narrative 1404 advising the user that the color contrast values do not meet the reference color contrast value …user is also provided with a plurality of options which may be selected [such as] do not replace colors, user can select own colors, system can suggest colors).
Regarding claim 32, KUO teaches the system for assessing content (structural components in FIG 21) for an electronic learning system (intended field of use which is not further recited in the claim), the system comprising: 
an interface module for receiving content data from a content creator (input device 2112, cursor control device 2114, video display 2110; collectively providing design application interface, such as is illustrated in FIG 19), the content data being used to generate the content (example of content which may be analyzed in FIG 1 as well as FIG 19); and a processor in electronic communication with the interface module (processor 2102 communicating across bus 2108), the processor being configured (by instructions 2124 to implement methods FIGs 4 and 6; note representative user interface in FIG 14 for providing advice; FIG 1 before change, FIG 2 after a change; note also provides the suggestion color change using a GUI such as is shown in FIGs 19-20 within a design application) to: 
determine whether the content is deficient (e.g. (408) calculate a color contrast value based on first and second areas; (604) compare each color contrast value to a reference color contrast value), the content being deficient when at least two portions of the content are formed of a first colour and a second colour, respectively (e.g. colors which have been (406) extracted from a first area and a second area), the first colour being different from the second colour but, to an individual impaired by a colour vision deficiency, the first colour being at least partially indistinguishable from the second colour (e.g. [0027] the ease at which the text 106 can be read is dependent upon a color contrast between a color(s) selected for the text 106 and a color( s) selected for the background area 108. In certain circumstances where the color contrast between the text 106 and the background area 108 is insufficient, a user with a visual impairment may have difficulty in reading the text 106); and 
in response to determining the content is deficient, advise the content creator of the deficient content (e.g. FIG 6 (606) selectively provide a user notification based on the comparison; FIG 14 [0057] When the color contrast between the text 106 and the background area 108 does not meet a reference color contrast value, the dialogue box 1402 provides a narrative 1404 advising the user that the color contrast values do not meet the reference color contrast value …user is also provided with a plurality of options which may be selected [such as] do not replace colors, user can select own colors, system can suggest colors).
Claims 27 and 32 are alternatively rejected under 35 USC 102(a)(1) as being anticipated by FUKADA et al. (Patent No.: US 7,272,785 B2).
Regarding claim 27, FUKADA teaches the computer-implemented method for assessing content (abstract: analyze the readability of an image to be displayed on a screen as a web page) for an electronic learning system (intended field of user, not otherwise recited in the claim), the method comprising (relying on data flow in FIG 10 and analysis method of FIG 9): 
receiving content data from a content creator, the content data being used to generate the content (e.g. HTML document, see FIG 10); 
determining whether the content is deficient (FIG 9 (901) generate original image by rendering HTML document (902) generate simulation image (903) analyze original and simulated image and compare analysis results to detect portions that are hard to view for user), the content being deficient when at least two portions of the content are formed of a first colour and a second colour, respectively, the first colour being different from the second colour but, to an individual impaired by a colour vision deficiency, the first colour being at least partially indistinguishable from the second colour (FIG 3 shows different symptoms which may be used in generating the simulation which includes “color vision deficiency” where the user cannot distinguish between colors in particular combination); and 
in response to determining the content is deficient, advising the content creator of the deficient content (FIG 9 (905) present modification methods; e.g. the modification method indicated for “color vision deficiency” in FIG 3; in data flow of FIG 10, the user then makes necessary modifications).
Regarding claim 32, FUKADA similarly teaches the system for assessing content (abstract: analyze the readability of an image to be displayed on a screen as a web page) for an electronic learning system (intended field of user, not otherwise recited in the claim), the system comprising: an interface module and a processor (structural components shown in FIG 1; interpreting “an interface module” the combination of display device 110 and keyboard/mouse 109 used for input/output), collectively configured to perform the operations of method claim 27, thus similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 16 are rejected under 35 USC 103 as unpatentable over BRULL-DREWS, further in view of ROSENBERG (Pub. No.: US 2015/0072330 A1, filed 09/06/2013).

Regarding dependent claim 13, incorporating the rejection(s) of claim 11, BRULLE-DREWS does not appear to expressly disclose replacing the first colour with a pattern, although as clearly shown in [0030,0035] colors may be replaced with monochrome or grey-scale.
ROSENBERG is broadly directed to (abstract) generating electronic textbook includes nodes containing items of educational content, and a plurality of paths through the nodes. Of particular interest is the modification made to the content of the electronic textbook, motivated by [0018] (Color-blindness shows up another limitation: the colors used in diagrams and figures in printed books are designed for the student with typical vision, and cannot be personalized for each color-blind student to a palette that best conveys information to their visual sensitivity), which is explained at [0221], the entirety of which is provided here with emphasis:
The electronic textbook is a natural setting in which to check for color blindness, evaluate its symptoms, and modify the color palette in diagrams and displays to best suit the user's needs. In an embodiment, the user is first asked if she or he might be color blind, or would like to check to find out. A positive response takes them to an interactive graphic that guides them through a series of simple exercises that determine the color palette they can distinguish, their "functional color palette". If they have any form of color blindness, this palette will be comprised of only a subset of the usual range of colors. If necessary this is supplemented by various fill patterns and line patterns to fill out the requisite number of distinctions. The color-blind status and modified functional palette are stored along with the student's records. Where feasible, diagrams and exhibits provided in the electronic textbook will subsequently appear with the student's modified palette.
Thus, it is clear it was known in the art at the time the invention was effectively filed to have used “fill patterns and line patterns” to replace colors that a student having color-blindness is unable to distinguish, particularly when the student’s personal “functional color palette” does not provide enough variation. A very small functional color palette would be indicative of a high degree of color vision deficiency.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BRULLE-DREWS and ROSENBERG before them, to have combined BRULLE-DREWS and ROSENBERG by substituting a pattern for a color, each used for the same purpose (to distinguish content which needs to be displayed to the viewer), with a reasonable expectation of success. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding dependent claim 16, incorporating the rejection(s) of claim 15, while BRULLE-DREWS may be relied upon to teach in response to determining the severity level is absolutely deficient, indicating the content transformation includes replacing at least one colour of the content with monochrome or greys-scale representation, BRULLE-DREWS cannot be relied up to expressly disclose a pattern. Incorporating the teachings of ROSENBERG discussed in the rejection of claim 13 above cures this deficiency, particularly in view of the reasonable assumption that when a student (as taught in ROSENBERG) is unable to distinguish any color (“complete deficiency”), their functional color palette would necessarily be supplemented with multiple fill patterns.
Claims 28-29 and 33-34 are rejected under 35 USC 103 as unpatentable over KUO in view of ROSENBERG.
Regarding dependent claim 28, incorporating the rejection of claim 27, KUO further teaches wherein advising the content creator of the deficient content comprises: providing a replacement content for the deficient content (e.g. FIG 14, user selects option for system to suggest alternative), however KUO may not be relied upon to expressly disclose the replacement content being formed of one or more colours distinguishable by the individual impaired by the colour vision deficiency. In KUO, the system calculates the suggested colors using, for example the method of FIG 7 and provides the suggestions using a GUI such as is shown in FIGs 19-20).
ROSENBERG is broadly directed to (abstract) generating electronic textbook includes nodes containing items of educational content, and a plurality of paths through the nodes. Of particular interest is the modification made to the content of the electronic textbook, motivated by [0018] (Color-blindness shows up another limitation: the colors used in diagrams and figures in printed books are designed for the student with typical vision, and cannot be personalized for each color-blind student to a palette that best conveys information to their visual sensitivity). The mechanism for dealing with color-blind users described in [0221] includes check for color blindness, evaluate its symptoms, and modify the color palette in diagrams and displays to best suit the user's needs… determine the color palette they can distinguish, their "functional color palette". If they have any form of color blindness, this palette will be comprised of only a subset of the usual range of colors. If necessary this is supplemented by various fill patterns and line patterns to fill out the requisite number of distinctions. Thus, ROSENBERG teaches replacement content being formed of one or more colours distinguishable by the individual impaired by the colour vision deficiency at [0221] where the distinguishable colors (modified functional color palette) are stored in the student’s record and used to adjust the content in the electronic textbook.
The calculated colors taught in KUO and the pre-calculated color palette taught in ROSENBERG meet the same need, that is, they are used to improve the viewability of displayed content, thus one having ordinary skill in the art would recognize the elements are substitutable. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUO and ROSENBERG before them, to have combined KUO and ROSENBERG by substituting the process of calculating colors to suggest as replacement taught in KUO with the selection of colors from a color-blind user’s functional color palette taught in ROSENBERG with a reasonable expectation of success. The combination allows a designing user (e.g. content creator) to design content which may be viewable to any color-blind student, which is the goal of ROSENBERG [0018,0221] and KUO [0027].
Regarding dependent claim 29, incorporating the rejection of claim 28, KUO in view of ROSENBERG, combined at least for the reason discussed above, further teaches wherein the replacement content is selected from one of an alternative content and a modified content (recited in the alternative, thus only one must be shown in the art; KUO FIG 2 shows a potential modified content version of FIG 1 (after color change made); note also ROSENBERG [0221] … diagrams and exhibits provided in the electronic textbook will subsequently appear with the student's modified palette… which is also providing modified content).
Regarding dependent claim 33, incorporating the rejection of claim 32, KUO further teaches wherein advising the content creator of the deficient content comprises: providing a replacement content for the deficient content (e.g. FIG 14, user selects option for system to suggest alternative), however KUO may not be relied upon to expressly disclose the replacement content being formed of one or more colours distinguishable by the individual impaired by the colour vision deficiency. In KUO, the system calculates the suggested colors using, for example the method of FIG 7 and provides the suggestions using a GUI such as is shown in FIGs 19-20). Incorporating the teachings of ROSENBERG for at least the reasons discussed above, cures this deficiency.
Regarding dependent claim 34, incorporating the rejection of claim 33, the claim recites limitations analogous to claim 29, thus rejected under similar rationale.
Claims 30.29, 30.28, 35.34, and 35.33 are rejected under 35 USC 103 as unpatentable over KUO in view of ROSENBERG, further in view of FUKADA.
Regarding dependent claim 30.28 (30.29), incorporating the rejection of claim 28 (29) KUO in view of ROSENBERG, combined at least for the reasons discussed above, while clearly teaching advising the content creator of the deficient content as discussed above, does not appear to expressly disclose the advising comprises: providing a version of the content, the version of the content representing how the content is perceived by the individual impaired by the colour vision deficiency. 
FUKADA is directed to (abstract) providing the ability to analyze the readability of an image to be displayed on a screen as a web page and appropriately modify the image, including rendering an HTML document to simulate and evaluate how the image is viewed under a certain visual characteristic. 
Note that FUKADA teaches known prior art (col 2 lines 12-19) simulates how a generated image is viewed by a user having problem with his/her eyesight and displays the result on a screen. However, these techniques only performs simulation for purposes such as virtual experience education and do not take into consideration measures to modify the image so that the user having problem with his/her eyesight can easily view the image. The teachings of FUKADA address this particular need in the prior art.
See FUKADA method of FIG 9, described starting at (col 13 line 40). Of particular interest is (col 13 line 55):
When the web page creator inputs a direction to modify the image, the image quality changing section 31 of the image processing section 30 responds to the direction and performs image processing. That is, the original image generated in step 901 is subjected to image processing corresponding to a symptom specified by the direction, and a simulation image is generated (step 902). The image quality determining section 32 analyzes the original image and the simulation image and compares the analyzed results. Thus, portions that are hard to view for a user having the symptom simulated in the simulation image are detected (step 903).
The symptoms which may be simulated may be seen in FIG 3 and include color vision deficiencies which may be addressed by replacing one color with another. 
Thus, FUKADA teaches providing a version of the content, the version of the content representing how the content is perceived by the individual impaired by the colour vision deficiency in order to determine what modifications (e.g. changing color) need to be made in order for the content to be viewable by a person having color vision deficiency, during the process of creating web page content (see e.g. data flow of FIG 10).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUO in view of ROSENBERG and FUKADA before them, to have combined KUO in view of ROSENBERG (analyzing content being generated by a content creator and providing recommendations for how to improve the content for color blind users) and FUKADA (providing a simulation of content showing how it may be viewed by a user with color vision deficiency in order for the content creator to improve the content for color blind users), to have included the simulation taught by FUKADA with the while advising the user of KUO in view of ROSENBERG, the combination allowing the user of KUO to manually adjust the color substitutions (e.g. by selecting a different color from the functional color palette of ROSENBERG or other color modifications) when developing content with a reasonable expectation of success. The combination is motivated by addressing the clear need taught in FUKADA (col 2 lines 12-19) of enabling a content creator to both view a simulated rendering and make changes to improve how the end user will view the content.
Regarding dependent claim 35.33 (35.34), incorporating the rejection of claim 33 (34), the claim recites limitations analogous to those recited in claim 30.28 (30.29), thus the claim is rejected similarly in view of KUO in view of ROSENBERG, further in view of FUKADA, combined for the reasons discussed above.
Claims 30.27 and 35.32 are rejected under 35 USC 103 as unpatentable over KUO in view of FUKADA.
Regarding dependent claim 30.27 (35.32), incorporating the rejection of claim 27 (32), while KUO clearly teaches advising the content creator of the deficient content as discussed above, KUO does not appear to expressly disclose the advising comprises: providing a version of the content, the version of the content representing how the content is perceived by the individual impaired by the colour vision deficiency.
Incorporating the teachings of FUKADA discussed above in the rejection of claim 30.28, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of KUO and FUKADA before them, to have combined KUO (analyzing content being generated by a content creator and providing recommendations for how to improve the content for color blind users) and FUKADA (providing a simulation of content showing how it may be viewed by a user with color vision deficiency in order for the content creator to improve the content for color blind users), to have included the simulation taught by FUKADA with the while advising the user of KUO, the combination allowing the user of KUO to manually adjust the color substitutions (the technique taught in KUO for addressing color vision deficiency) when developing content with a reasonable expectation of success. The combination is motivated by addressing the clear need taught in FUKADA (col 2 lines 12-19) of enabling a content creator to view a simulated rendering and make changes to improve the simulated rendering.
Examiner note: FUKADA is not considered a clear 35 USC 102 teaching for these claim elements because, while FUKADA similarly advises the content creator on changes which may be made, FUKADA does not clearly teach that the simulation is provided as part of the advising process, rather it is provided prior to the advising process. Thus, the combination relies on improving the advising process in KUO to include providing a simulation, either for educational purposes or for real-time feedback of how the user’s changes will appear.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
20130096892 ESSA monitor and predict student performance in learning system (the claimed field of use)
5589898 ATKINSON color vision deficiency correction
6309117 BUNCE color adjustment HTML to address vision deficiency
7333117 KIM compensating display based on degree color blindness
7737992 HONG transform visual contents based on degree color blindness profile
20090128871 PATTON color correction (FIG 7) based on profile
10078988 KIM color replacement based on degree of color blindness
20100033679 KODAMA color vision detection and color adjustment
20120147163 KAMINSKY manual color adjustment for color-blindness
20130201496 BOGGS image color adjustment vision correction
20140282285 SADHVANI modify UI based on user vision abilities
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173